This cause came on for consideration upon Gillian K. Holzhauser’s motion for permission to take the February 1989 bar examination. Upon consideration thereof, IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective January 26, 1989, provided, however, that the results of the bar examination be sealed and not released unless and until, by further order of this court, applicant receives final approval of her character, fitness and moral qualifications for the practice of law.